JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-15-00083-CV

                      REYNALDO ROBLEDO, Appellant

                                        V.

                        IDALIA M. ROBLEDO, Appellee

         Appeal from the 312th Judicial District Court of Harris County.
                           (Tr. Ct. No. 2013-03363).

      This case is an appeal from the judgment signed by the trial court on
December 23, 2014. After due consideration, the Court grants the appellant’s
motion to dismiss the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 16, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and
Justices Higley and Massengale.